Citation Nr: 0007891	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
laceration of the right little finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to 
December 1994.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable resolution of the veteran's appeal.  

2.  Residuals of the laceration of the veteran's right little 
finger include a scar, lack of motion except by passive 
manipulation in the proximal interphalangeal (PIP) joint and 
a weakened grip. 


CONCLUSION OF LAW

The evidence satisfies the criteria for a 10 percent 
evaluation for residuals of a laceration of the right little 
finger.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5156, 5227, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran's 
right little finger disability is at least 10 percent 
disabling.  The preliminary question before the Board is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of his claim.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 628, 632 (1992).  Inasmuch as the 
veteran is alleging that his right little finger disability 
is more severe than the current disability evaluation 
reflects, the Board finds that he has presented a claim that 
is well grounded.  The Board also finds that the RO has 
satisfied its duty to assist by obtaining and fully 
developing all facts pertinent to the veteran's claim.  The 
evidence includes the veteran's service medical records, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claim. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Where entitlement to compensation has 
already been established and an increase in a disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet.App. 
55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).

A review of the record shows that the veteran sustained a 
laceration to the little finger on his right hand in an 
accident while serving on active duty.  The RO granted the 
veteran service connection for residuals of a laceration of 
the right little finger in a September 1995 rating decision, 
and assigned a noncompensable evaluation for that disability, 
effective from January 1, 1995.  In January 1998, the veteran 
filed a claim for an increased evaluation, contending in 
substance, that the severity of his right little finger 
disability had increased, and that his symptomatology 
warranted assignment of at least a 10 percent evaluation.  
The RO denied the veteran's claim in August 1998, and this 
appeal followed.  

The report of a VA rating examination conducted in March 1995 
shows that the veteran had normal function in his right hand 
except with regard to his fifth digit, where he had a ten-
degree extension lag of the PIP joint and a five-degree lag 
of the distal interphalangeal (DIP) joint.  The examiner 
noted that the veteran had normal sensation, circulation and 
grip function.  He diagnosed status-post flexor tendon injury 
to the fifth digit, right hand, with residuals as described 
above.  The examiner did not note that the veteran had pain 
in his right little finger.  

The veteran underwent an additional VA rating examination in 
March 1998.  During this examination, the veteran reported 
that he experienced loss of partial function in the right 
little finger, that his right little finger got in the way 
when he was writing, and that it was difficult to put his 
hand in his pocket because of a tendency of his finger to 
stick out.  The examiner noted that the veteran's right 
little finger flexed normally at the PIP and metacarpal 
phalangeal (MP) joints, but had no motion except by passive 
manipulation in the PIP joint.  He also noted that there was 
a scar on the palmar surface of the right little finger 
resulting from a previous tendon repair.  The examiner also 
noted that the veteran had weakened grip in his right hand as 
compared with the grip strength in his left hand, and 
indicated that this weakness was due to the right little 
finger problem.  He diagnosed residuals of a tendon injury to 
the right little finger with decreased function.  He did not 
indicate that there was pain on motion or that the scar was 
tender.  

According to the above findings, residuals of the laceration 
of the veteran's right little finger include a scar, lack of 
motion except by passive manipulation in the PIP joint and a 
weakened grip.  The RO has evaluated this symptomatology 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 (1999).  
Under DC 5227, a noncompensable evaluation is warranted for 
ankylosis of any finger other than the thumb, index finger or 
middle finger.  A note to DC 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under DCs 5152 through 5156.  
Under 38 C.F.R. § 4.71a, DC 5156 (1999), a 10 percent 
evaluation is warranted for amputation of the little finger 
without metacarpal resection, at the PIP joint or proximal 
thereto.  

Ankylosis is defined as immobility, stiffening or fixation of 
a joint due to disease, injury or surgical procedure.  Lewis 
v. Derwinski, 3 Vet.App. 259 (1992); Dinsay v. Brown, 9 
Vet.App. 79, 81 (1996).  In this case, the evidence 
establishes that the veteran has almost no motion of the 
right little finger, but not ankylosis, extremely unfavorable 
or otherwise.  During the most recent VA examination, the 
veteran could not move his right little finger.  However, 
inasmuch as the examiner was able to manipulate the veteran's 
right little finger, it is clear that the finger was not 
immobile.  Accordingly, the veteran's right little finger 
disability may not be evaluated under DC 5156, based on 
extremely unfavorable ankylosis. 

That notwithstanding, because residuals of the laceration of 
the veteran's right little finger include a scar, DCs 
governing evaluations for scars are also applicable to the 
veteran's claim.  Under 38 C.F.R. § 4.118, DC 7805 (1999), 
scars may be evaluated based on limitation of function of the 
part affected.  Under 38 C.F.R. § 4.118, DC 7804 (1999), a 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  A note to 
DC 7804 states that the 10 percent evaluation will be 
assigned when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
evaluation may exceed the amputation value for the limited 
involvement. 

The evidence in this case clearly establishes that the 
veteran has limitation of function of the right hand due to 
his right little finger disability.  During the most recent 
VA examination, a VA examiner specifically related the 
veteran's weakened grip to "the right little finger 
problem."  However, DCs governing the little finger, which 
is the part affected, have already been noted and discussed 
and provide no basis upon which to assign a compensable 
evaluation.  In addition, the criteria of DC 7804 are not met 
because the evidence does not establish that the veteran's 
scar is tender or painful.  Despite the foregoing, the Board 
believes that the veteran's right little finger disability 
more nearly approximates a 10 percent evaluation under DC 
7804, based on a weakened grip.  The provisions of 38 C.F.R. 
§ 4.40 and § 4.45 specifically indicate that the assigned 
evaluation should adequately portray all anatomical damage 
caused by the disability at hand, including any inability to  
perform the working movements of the body, a lack of motion 
or weakness.  The Board believes that the veteran's weakness 
in grip is analogous to tenderness and pain in that both 
could limit function, particularly, the ability to move.  In 
light of this finding, the Board concludes that the evidence 
satisfies the criteria for a 10 percent evaluation under 
38 C.F.R. §§ 4.40, 4.45, 4.118, DC 7804.  

An evaluation in excess of 10 percent for the veteran's right 
little finger disability is not warranted as there is no DC 
in the rating schedule that allows for such an evaluation and 
there is no evidence that the evaluations provided by the 
rating schedule are inadequate.  In exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation that is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability may be assigned.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the evaluations provided in 
the applicable sections of the rating schedule adequately 
provide for the severity of the veteran's right little finger 
symptomatology.  In addition, there are no factors evident 
that make this case exceptional.  The record does not reflect 
any recent hospitalization for right little finger surgery or 
indicate that the veteran's right little finger causes marked 
interference with employment.  Therefore, submission for 
consideration of the assignment of an extraschedular 
evaluation is not warranted. 



ORDER

Subject to the statutory and regulatory provisions governing 
awards of monetary benefits, a 10 percent evaluation for 
residuals of a laceration of the right little finger is 
granted.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

